This is an action to recover damages for the alleged negligent killing of the plaintiff's intestate. The evidence offered upon the part of the *Page 308 
plaintiff tends to prove that on 17 October, 1910, the plaintiff's intestate, at about sundown, was seen sitting on a cross-tie on the south side of the railroad track, with his elbows on his knees and head bent down.
There was also evidence that the train, while approaching the (385) deceased, blew the alarm signals several times when about 150 or 200 feet distant.
There was judgment of nonsuit, and the plaintiff excepted and appealed.
This case falls within the principles laid down in Holder v. R. R.,160 N.C. 6, and the cases there cited, and upon these authorities the judgment of nonsuit is
Affirmed.
Cited: Tyson v. R. R., 167 N.C. 218.